Title: James Moylan to the American Commissioners, 30 March 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 30th March 1778
I beg leave to refer you to my last of the 23d. instant since which I am without any of your favors.
The Frigate Oiseau brought into this port a privateer Brig of 16 Guns belonging to London which she had taken a few days since at Belle Isle, very fortunate for the Ship Harmony Hall Cap: Alderian loaded with 112 Hhds. Tobacco 100 Barrels of Turpentine 15 casks of Rice and some staves belonging to Newbern in N. Carolina, who arrived here yesterday from thence in 38 days. She is come to my address and brings no other news than the arrival of four french vessels in the port he came from. I have the honor to be with infinite respect Honorabl Gentlemen Your most obedient humble Servant
James Moylan
 
Addressed: A Messieurs Messieurs Les Ministairs Pleni / potentiairs des Etats Unis de / L’Amerique.
Notations: Jas. Moylan. Mar: 30. 1778 / Moylan March 30th. 1778 Reced. open from Dr. Franklin to answer Apl. 5th. A.L.
